ACCEPTED
                                                                                           12-14-00332-CV
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      8/18/2015 9:05:49 AM
                                                                                             CATHY LUSK
                                                                                                    CLERK


                              No. 12-14-00332-CV
                                                        FILED IN
                       In the Court of Appeals 12th COURT     OF APPEALS
                                                      TYLER, TEXAS
                  for the Twelfth District of Texas
                                                 8/18/2015 9:05:49 AM
                                                      CATHY S. LUSK
                              At Tyler                    Clerk

                      ___________________________________

                                 ROBERT C. MORRIS,
                                     Appellant,
                                           v.
                            SHERRI MILLIGAN, ET AL,
                                   Appellees.
                    ____________________________________
                  On Direct Appeal from the 349th Judicial District
                         Court of Anderon County, Texas
                         Trial Court Cause No. 349-6270
                   ____________________________________

APPELLEES’ MOTION FOR PERMISSION TO FILE APPELLEES’ BRIEF OUT OF TIME
               ____________________________________


      Appellees’ counsel seeks permission to file brief of Appellees out of time.

Undersigned counsel returned from an unexpected week away from work due to a death

in the family and was immediately engaged in two jury trials, which ran consecutively

and required undersigned counsel to travel from her Austin office.

      Undersigned counsel sought an extension of time to file Appellees’ brief due to

a trip that required counsel to be out of the country during the time that the brief was




                                           1
due. Upon her return, undersigned counsel had to leave work again due to a death in

the family—requiring further travel.

        Undersigned counsel was then in trial in the Western District, San Antonio

division, for Navarro v. Keller et al, 5:13-CV-771, from August 3-7. Counsel was again

in trial in the Eastern District, Tyler Division, for Tobias v. Ashley, 6:14-CV-1710, from

August 10-12. Counsel traveled and conducted witness meetings the weekends in

between those trials. Additionally, counsel was in Bryan, Texas defending depositions

for another case in Bryan Texas August 13-14. As a result, undersigned counsel has not

been able to review her docket and missed the Court’s briefing deadline.

        Undersigned counsel asks that the Court allow Appellees brief to be filed out of

time.

                                         Respectfully submitted,
                                         KEN PAXTON
                                         Attorney General of Texas

                                         CHARLES E. ROY
                                         First Assistant Attorney General

                                         JAMES E. DAVIS
                                         Deputy Attorney General for Civil Litigation

                                         KAREN D. MATLOCK
                                         Assistant Attorney General
                                         Chief, Law Enforcement Defense Division




                                            2
                                          /s/ Veronica L Chidester
                                          VERONICA L. CHIDESTER
                                          Assistant Attorney General
                                          Attorney-in-Charge
                                          State Bar No. 24082161
                                          Veronica.Chidester@texasattorneygeneral.gov

                                          Law Enforcement Defense Division
                                          P. O. Box 12548, Capitol Station
                                          Austin, Texas 78711
                                          (512) 463-2124 / (512) 936-2109 Fax

                                          ATTORNEYS FOR APPELLEES


                         CERTIFICATE OF CONFERENCE

      Plaintiff is an inmate, proceeding pro se, housed in the Texas Department of
Criminal Justice. Undersigned, therefore, was unable to conference with Plaintiff. It is
assumed that Plaintiff is opposed to this motion.



                        NOTICE OF ELECTRONIC FILING
      I, VERONICA L. CHIDESTER, Assistant Attorney General of Texas, do hereby
certify that I have electronically submitted for filing a true copy of the above Motion for
Permission to File Appellee’s Brief Out of Time in accordance with the Electronic Case
Files System of the Twelfth Court of Appeals, on August 18, 2015.
                                          /s/ Veronica L. Chidester
                                          VERONICA L. CHIDESTER
                                          Assistant Attorney General




                                            3
                              CERTIFICATE OF SERVICE
       I, VERONICA L. CHIDESTER, Assistant Attorney General of Texas, certify that
a true copy of the above Motion for Permission to File Appellee’s Brief Out of Time has
been served by placing it in United States Mail, postage prepaid, on August 18, 2015, addressed
to:
Robert C. Morris, TDCJ No. 1311083
TDCJ-Smith Unit
1313 CR 19
Lamesa, Texas 79331
Plaintiff Pro Se

                                           /s/ Veronica L. Chidester
                                           VERONICA L. CHIDESTER
                                           Assistant Attorney General




                                              4